Name: COMMISSION REGULATION (EC) No 2516/95 of 27 October 1995 determining the extent to which applications lodged in October 1995 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 28 . 10 . 95 EN Official Journal of the European Communities No L 258/23 COMMISSION REGULATION (EC) No 2516/95 of 27 October 1995 determining the extent to which applications lodged in October 1995 for import licences for certain pigmeat sector products under the regime provided for by Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products ('), as amended by Regulation (EC) No 1593/95 (2), and in particular Article 4 (4) thereof, Whereas the applications for import licences lodged for the period from 1 October to 31 December 1995 are, in the case of some products, for quantities less than the quantities available and can therefore be met in full ; Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 October to 31 December 1995 submitted under Regula ­ tion (EC) No 1432/94 shall be met as referred to in the Annex . 2. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 28 October 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 156, 23. 6. 1994, p . 14. P) OJ No L 150 , 1 . 7. 1995, p . 94. No L 258/24 EN Official Journal of the European Communities 28 . 10 . 95 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1995 1 100,00